    Case
     Case1:17-cv-12043-MLW
          1:17-cv-12043-MLW Document
                             Document29-1
                                      31 Filed
                                          Filed11/26/18
                                                11/26/18 Page
                                                          Page11ofof22



                     UNITED STATES DISTRICT COURT	  
                   FOR THE DISTRICT OF MASSACHUSETTS	  

______________________________________	  
                                                     )	  
EQUAL MEANS EQUAL,                                   )	  
JANE DOE,                                            )	  
MARY DOE,                                            )	  
SUSAN DOE,                                           )	  
NATIONAL COALITION AGAINST                           )
VIOLENT ATHLETES                                     )
and similarly situated others                        )           Case No. 1:17cv12043-MLW
                                                     )	  
                                    Plaintiffs,      )           	  
v.                                                   )           	  
                                                     )                	  
UNITED STATES DEPARTMENT of                          ) 	  
EDUCATION,                                           )                	  
and                                                  )                	  
BETSY DEVOS, in her official capacity as             )	  
Secretary of Education,                              )      	  
                                                     )	  
                                   Defendants )	  
______________________________________ )                                   	  
	  
	  
      MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO FILE
               RESPONSIVE MEMORANDUM THREE DAYS LATE	  
                                                	  
       Plaintiffs seek leave to file their responsive memorandum on November 27, 2018,

three days late. Plaintiffs’ counsel explained to Defendants’ counsel that she could not

complete the memorandum in a timely fashions because of the Thanksgiving holidays.

Defendants’ counsel opposes this motion.
    Case
     Case1:17-cv-12043-MLW
          1:17-cv-12043-MLW Document
                             Document29-1
                                      31 Filed
                                          Filed11/26/18
                                                11/26/18 Page
                                                          Page22ofof22




                                                   Respectfully submitted,

                                                   The Plaintiffs,

                                                   By their attorney,

                                                   /s/ Wendy Murphy

                                                   Wendy Murphy
                                                   154 Stuart Street
                                                   Boston, MA 02116
                                                   wmurphy@nesl.edu
                                                   617-422-7410
                                                   BBO#550455


                           CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon the
attorneys of record for each party by the ECF filing system.


/s/Wendy J. Murphy

Wendy J. Murphy

Dated: November 26, 2018
